[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:MOTION TO STRIKE FOURTH COUNTSOUNDING IN CUTPA VIOLATION§ 42-110b(a) OF THE GENERAL STATUTES
In order to assert a CUTPA claim, a claimant must assert an unfair and deceptive practice, not simple negligence in the performance of contractually required legal duties. The plaintiff's breach of contract claim, incorporated by reference into the CUTPA count, fails to demonstrate sufficient aggravating circumstances attending the breach to recover under CUTPA. The plaintiff's CUTPA count fails to allege how the defendants' negligence in the performance of their duty to provide qualified tenants under the listing agreement constitutes immoral, unethical, oppressive or unscrupulous behavior, and fails to allege how it causes substantial injury to consumers.
The CUTPA count simply incorporates by reference the breach of contract claim and fails to set forth how or in what respect the defendant's activities are either immoral, unethical, unscrupulous, or offensive to public policy.
Defendants' motion to strike count four of the plaintiff's amended complaint is therefore granted.
Flynn, J. CT Page 2924